DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 22, 2021 has been entered.  Claims 1, 3-13 remain pending in the application.  Applicant’s amendments to the claims have over the 112(b) rejection previously set forth in the Non-Final Office Action mailed June 22, 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (US20070138837A1) in view of Matsuoka et al. (US20110156447A1, hereinafter “Matsuoka”) and Nishimura et al. (US20160221610A1, hereinafter “Nishimura”) and Yoshida et al.  (US20170197664A1, hereinafter “Yoshida”) and Sasaki (US20160185394) and Yoshitake et al.  (JP6128107B2, hereinafter “Yoshitake”).
Regarding claim 1, Tomioka discloses a rear vehicle-body structure of a vehicle (1; Fig. 1, Paragraph 44), comprising: a damper support section (53; Fig. 1-2, Paragraph 60-61) for a rear suspension (61/62/63; Fig. 1-2, Paragraph 60) provided at an upper part of a rear wheel house (50; Fig. 2, Paragraph 60); a first loop-shaped structure section provided to extend continuously along a lower wall part (floor panel (20/21; Figs. 1 and 5, Paragraph 44) + floor cross member), right-and-left both side wall parts (wheel house (50; Fig. 2, Paragraph 60) + brace member (56/57; Fig. 3, Paragraph 67) + door pillar (33; Fig. 3, Paragraph 45)), and an upper wall part (roof panel (10; Figs. 2-3; Paragraph 44) + roof reinforcement (11/12; Fig. 3; Paragraph 45) of a vehicle body so as to have a loop shape in a vehicle elevational view, the first loop-shaped structure section being positioned on a forward side, in a vehicle longitudinal direction, of said damper support section and closely to the damper support section (Fig. 25); and a third loop-shaped structure section provided to extend continuously along a lower side wall part (28; Fig. 4, Paragraph 132) of the vehicle body which interconnects respective end portions of the lower wall parts of said first and second loop-shaped structure sections, one of the right-and-left both side wall parts of said first loop-shaped structure section, an upper side wall part of the vehicle body which interconnects respective upper end portions of the upper wall parts of said first and second loop-shaped structure sections, and one of the right-and-left both side wall parts of said second loop-shaped structure section so as to have a loop shape in a vehicle side view.
However, Tomioka fails to disclose the floor cross member of the first loop-shaped structure; a second loop-shaped structure section provided to extend continuously along a lower wall part, right-and-left both side wall parts, and an upper wall part of the vehicle body which are provided around a rear-gate opening portion so as to have a loop shape in the vehicle elevational view; wherein each of said first, second, and third loop-shaped structure sections is formed by a closed-cross section portion where a closed-cross section is partitioned by plural members and/or a thick plate portion having a thicker plate thickness than a vehicle-body panel, said first loop-shaped structure section comprises: the and the first brace member connects a lower portion of a portion of a middle pillar and an upper portion of the floor cross member in the vehicle vertical direction.
In claim 1, Matsuoka teaches the cross member (48; Fig. 1, Paragraph 42) of the lower wall part for the first loop-shaped structure.
In claim 1, Nishimura teaches a second loop-shaped structure section provided to extend continuously along a lower wall part (12; Fig. 2, Paragraph 54), right-and-left both side wall parts (4; Fig. 2, Paragraph 57), and an upper wall part (10; Fig. 2, Paragraph 57) of the vehicle body which are provided around a rear-gate opening portion (13; Fig. 2, Paragraph 54) so as to have a loop shape in the vehicle elevational view.
In claim 1, the combination of Tomioka, Matsuoka, and Nishimura teaches wherein each of said first, second, and third loop-shaped structure sections is formed by a closed-cross section portion (vehicle parts listed above of claim 1 and supported by the combination of Tomioka, Matsuoka, and Nishimura.)
In claim 1
In claim 1, Yoshitake teaches and the first brace member (35; Fig. 3) connects a lower portion (21; Fig. 3) of a portion of a middle pillar (20; Fig. 3) and an upper portion (18a; Fig. 3) of the floor cross member (18; Fig. 3) in the vehicle vertical direction.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the rear vehicle-body structure of Tomioka by adding and combining the vehicle architectural improvements of Matsuoka, Nishimura, Yoshida, and Sasaki in order to strengthen the rear vehicle structure.  Doing so, allows a vehicle manufacturer to update vehicle structure with lessons learned from former structure designs in vehicle architecture and including: (1) providing a cross member used as a support member against a load inputted to the damper supporter portion from the suspension damper, reinforcing with a simple structure, and preventing the damper support portion’s falling down inwardly (Matsuoka, Paragraph 9); (2) weight reduction and a higher stiffness against a load input from the damper can be realized (Nishimura, Paragraph 35); and (3) improving deformation properties of the vehicle body with the introduction of varying materials and thicknesses to the rear vehicle body structure (Sasaki, Abstract and Paragraphs 31-37 and Yoshida, Paragraph 9).
Regarding claim 3, the prior art combination of Tomioka in view of Matsuoka, Nishimura, Yoshida and Sasaki further discloses the rear vehicle-body structure of the vehicle of claim 1, wherein said second loop- shaped structure section comprises the vehicle-body lower wall part of a closed-cross section portion (Nishimura at Fig. 3 and 4)  extending in a vehicle width direction which is formed by a rear end panel (Nishimura at 14; Fig. 3)  and a rear end cross member (Nishimura at 16; Fig. 3, Paragraph 55)  joined to the rear end panel, each of the vehicle-body side wall parts of a closed-cross section portion (Nishimura at Figs. 11-12)  extending in a vehicle vertical direction which is formed by a rear pillar (Nishimura at 4; Fig. 1, Paragraph 54), and the vehicle-body upper wall part (Nishimura at 19; Fig. 3, Abstract and Paragraph 57)  of a closed-cross section portion extending in the vehicle width direction 
Regarding the claim 6, the prior art combination of Tomioka in view of Matsuoka, Nishimura, Yoshida and Sasaki further discloses the rear vehicle-body structure of the vehicle of claim 1, wherein respective upper ends of said first and second loop-shaped structure sections are interconnected via a roof side rail (Tomioka at 37; Fig. 4, Paragraph 52), the vehicle longitudinal direction, and respective lower ends of said first and second loop-shaped structure sections are interconnected via a closed-cross section portion (Tomioka at 22; Figs. 4-5, Paragraph 47) including a rear side frame (Tomioka at27; Fig. 4) and a rear-bumper-reinforcement attachment reinforcing member (Tomioka at 27b/47; Fig. 4) connecting a rear end of the rear side frame and the vehicle-body lower wall part of said second loop- shaped structure section.
Regarding claim 7, the prior art combination of Tomioka in view of Matsuoka, Nishimura, Yoshida and Sasaki further discloses the rear vehicle-body structure of the vehicle of claim 1, wherein said damper support section for the rear suspension is provided at a rear side frame (Tomioka at 27; Fig. 4, Paragraph 48), and a damper-support reinforcing member (Tomioka at 56/80; Fig. 4, Paragraph 65) for the rear suspension to reinforce the damper support section is joined to a floor portion of an upper surface of said rear side frame (Tomioka at Fig. 4; Paragraph 65, 70).
Regarding claim 8, the prior art combination of Tomioka in view of Matsuoka, Nishimura, Yoshida and Sasaki further discloses the rear vehicle-body structure of the vehicle of claim 7, wherein respective lower ends of said first and fourth loop-shaped structure sections are interconnected in the vehicle longitudinal direction via a damper-support reinforcing member for the rear suspension.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Matsuoka, Nishimura, Yoshida, Sasaki, and further in view of Tominaga (JP11034916A).
Regarding claim 2, the prior art combination of Tomioka in view of Matsuoka, Nishimura, Yoshida and Sasaki further discloses the rear vehicle-body structure of the vehicle of claim 1, wherein said first loop-shaped structure section comprises the vehicle-body lower wall part of a closed-cross section portion (Matsuoka at 48; Fig. 2, Paragraph 42) extending in a vehicle width direction which is formed by a floor panel (Matsuoka at 8; Figs. 1-2, Paragraph 31) and a floor cross member (Matsuoka at 48, Fig. 1, Paragraph 45) joined to the floor panel, each of the vehicle-body side wall parts of closed-cross - 31 -Attorney Docket No. 742425-523 section portions extending in a vehicle vertical direction which are formed by the rear wheel house and a first brace member (Tomioka at 34; Fig. 4, Paragraph 51) and a pillar (Tomioka at 33; Fig. 3, Paragraph 45) which are joined to said rear wheel house, and the vehicle-body upper wall part of a closed-cross section portion extending in the vehicle width direction. 
However, the prior art combination fails to disclose wherein the vehicle-body upper wall part of a closed-cross section portion which is formed by a roof panel and a roof reinforcement joined to the roof panel.
In claim 2, Tominaga teaches wherein the vehicle-body upper wall part of a closed-cross section portion (Figs. 2-3, Paragraph 8 discussing the formation of a closed cross section) extending in the vehicle width direction which is formed by a roof panel (20; Fig. 3, Paragraph 8) and a roof reinforcement (6; Figs. 2-3, Paragraph 8) joined to the roof panel.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the rear vehicle-body structure of Tomioka in view of Matsuoka, Nishimura, Yoshida and Sasaki by adding a closed cross section formed by a roof panel and roof reinforcement as taught by Tominaga.  Doing so, allows a person skilled in the art to easily suppress high stress from occurring in a vehicle body around a rear gate without specially increasing rigidity of a rear pillar or the like at a rear end of a vehicle body (Tominaga, Paragraph 12).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Matsuoka, Nishimura, Yoshida, Sasaki, and further in view of Daizo (JP2007118736A).
Regarding claim 4, the prior art combination of Tomioka in view of Matsuoka, Nishimura, Yoshida and Sasaki further discloses the rear vehicle-body structure of the vehicle of claim 1, wherein said third loop-shaped structure section comprises the vehicle-body lower wall part of a closed-cross section portion extending in the vehicle longitudinal direction which is formed by a rear side frame, the vehicle-body side wall part of closed-cross section portions extending in a vehicle vertical direction which are formed by the rear wheel house and a first brace member (Tomioka at 56/57; Fig. 3, Paragraph 67) and a pillar (Tomioka, 33; Fig. 3, Paragraph 45) which are joined to said rear wheel house, the vehicle-body upper wall part of a closed-cross section portion extending in the vehicle longitudinal direction which is formed by a roof side rail (Tomioka, 37; Fig. 4, Paragraph 52), and the vehicle-body side wall part of a closed-cross section portion (Tomioka, 42/43; Fig. 4) extending in the vehicle vertical direction which is formed by a rear pillar (Tomioka, 41; Fig. 4, Paragraph 47-48).
However, the combination of prior art fails to disclose the vehicle-body lower wall part of a closed-cross section portion extending in the vehicle longitudinal direction which is formed by a rear side frame.
In claim 4, Daizo teaches the vehicle-body lower wall part of a closed-cross section portion (Paragraph 11) extending in the vehicle longitudinal direction which is formed by a rear side frame (2Rr, Fig. 3, Paragraph 11).
Regarding claim 5, the prior art combination of Tomioka in view of Matsuoka, Nishimura, Yoshida and Sasaki further discloses the rear vehicle-body structure of the vehicle of claim 1, further comprising a fourth loop-shaped structure section provided to extend continuously along a lower wall part (Tomioka, 21; Fig. 3), right- and-left both side wall parts (Tomioka, 70; Fig. 3), and an upper wall part (Tomioka, 12; Fig. 3) of the vehicle body so as to have a loop shape in a vehicle elevational view, the 
However the prior art combination fails to disclose a second floor cross member joined to the floor panel.
In claim 5, Daizo teaches a second floor cross member (8d or 8e or 8f; Fig. 3) joined to the floor panel.
For both claims 4 and 5, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the rear vehicle-body structure of the vehicle of the prior art combination of Tomioka in view of Matsuoka, Nishimura, Yoshida and Sasaki by adding a rear side frame to complete a closed-cross section portion and also to add a second floor cross member joined to the floor panel as taught by Daizo.  Doing so, allows an automotive manufacturer the ability to provide a vehicle body lower framework structure capable of efficiently transmitting an input .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Matsuoka, Nishimura, Yoshida, Sasaki, and Daizo and further in view of Saito (US20180170434) and Kimura et al. (US6619729B2, hereinafter “Kimura”).
Regarding claim 9, Tomioka in view of Matsuoka, Nishimura, Yoshida, Sasaki, and Daizo discloses the rear vehicle-body structure of the vehicle of claim 1, and including a roof side rail (Tomioka, 37; Fig. 2, Paragraph 52), rear side frame (Daizo, 2Rr, Fig. 3, Paragraph 11).  
However, Tomioka in view of Matsuoka, Nishimura, Yoshida, Sasaki, and Daizo fails to further disclose a damper support section for a front suspension provided at an upper part of a front wheel house;  - 33 -Attorney Docket No. 742425-523 a fifth loop-shaped structure section provided in a vicinity of said damper support section for the front suspension so as to have a loop shape in the vehicle elevational view, the fifth loop-shaped structure section being formed by closed-cross sections including a front- suspension tower portion, a sub frame, and a cowl cross member; and a sixth loop-shaped structure section provided around a door opening portion so as to have a loop shape in a vehicle side view, the sixth loop-shaped structure section being formed by closed-cross sections provided around said door opening portion, wherein a rear portion of said sixth loop-shaped structure section is connected to said third loop-shaped structure section via a roof side rail at an upper portion thereof and connected to said third loop-shaped structure section via a rear side frame at a lower portion thereof.
In claim 9, Saito teaches a damper support section (Saito, 21; Fig. 1, Paragraph 59) for a front suspension (Saito, Paragraph 44) provided at an upper part of a front wheel house (Saito, 5; Fig. 9);  - 33 -Attorney Docket No. 742425-523 a fifth loop-shaped structure section provided in a vicinity of said damper support section for the front suspension so as to have a loop shape in the vehicle elevational view, the fifth loop-shaped structure 
However, Saito fails to teach a sixth loop-shaped structure section provided around a door opening portion so as to have a loop shape in a vehicle side view, the sixth loop-shaped structure section being formed by closed-cross sections provided around said door opening portion, wherein a rear portion of said sixth loop-shaped structure section is connected to said third loop-shaped structure section via a roof side rail at an upper portion thereof and connected to said third loop-shaped structure section via a rear side frame at a lower portion thereof.
In claim 9, Kimura teaches a sixth loop-shaped structure section provided around a door opening portion so as to have a loop shape in a vehicle side view, the sixth loop-shaped structure section (Kimura, 34; Fig. 5, Col. 8 lines 56-67) being formed by closed-cross sections provided around said door opening portion, wherein a rear portion of said sixth loop-shaped structure section is connected to said third loop-shaped structure section via a roof side rail (Kimura, 36-37; Fig. 6 and 8, Col. 8 lines 61-67 and Col. 9 lines 1-15) at an upper portion thereof and connected to said third loop-shaped structure section via a rear side frame (Kimura, 23; Fig. 3) at a lower portion thereof.
Regarding claim 10, Tomioka in view of Matsuoka discloses wherein the first brace member (56/57; Fig. 3) connects the lower portion of the portion of the middle pillar (30; Fig. 4 - Tomioka) and the upper portion of the floor cross member (48; Fig. 1, Paragraph 42 - Matsuoka) in the vehicle vertical direction along a rear edge of a rear-door opening (35, Fig. 4 - Tomioka)
Regarding claim 11, Tomioka discloses wherein the first brace member is configured to have a nearly hat-shaped cross section (see Fig. 4).
Regarding claim 12, Tomioka discloses wherein the first brace member is provided on the forwards side (see Fig. 4).
Regarding claim 13, Tomioka discloses wherein a damper- support reinforcing member (70; Fig. 4-5) for the rear suspension is fixed to a floor portion of an upper face of a rear side frame (Fig. 11), and wherein a front portion of the damper-support reinforcing member integrally reinforces a lower portion of the first brace member (Fig. 7).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the rear vehicle-body structure of Tomioka in view of Matsuoka, Nishimura, Yoshida, Sasaki, and Daizo by adding a fifth loop-shaped structure section as taught by Saito and a sixth loop-shaped structure section as taught by Kimura.  Doing so, allows a vehicle manufacturer to update vehicle structures with lesson learned from former structure designs in vehicle architecture and including: (1) increasing the rigidity of the vehicle body front structure while avoiding the addition of extra weight with a front annular skeleton (Saito, Paragraphs, 6, 24, and 26), and (2) providing a closed cross sectional annular door-opening member continuously extending in an annular manner to enhance the body rigidity of the vehicle regardless of the size of the door-opening, to restrain the movement of the side body and the doors toward the inside of the crew’s cabin when the vehicle is subject to a side collision, and to enhance the operating stability of the vehicle (Kimura, Col. 2 lines 51-65).
Response to Arguments
Applicant's arguments filed September 22, 2021 have been fully considered but they are not persuasive. The addition to claim 1 was found in prior art Yoshitake, wherein the first brace member (35; Fig. 3) connects a lower portion (21; Fig. 3) of a portion of a middle pillar (20; Fig. 3) and an upper portion (18a; Fig. 3) of the floor cross member (18; Fig. 3) in the vehicle vertical direction. Yoshitake similarly as the current application relates to a rear vehicle body structure of an automobile, and more particularly, to a rear vehicle body structure around a rear wheel house.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



/J.E.H./Examiner, Art Unit 3612